(Case# 2367) Non.Final

-------------------------------------------------------------------------------------------------------------------------------


DETAILED ACTION

Currently pending claims are 1 – 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because the claim language “to analyze a physical meeting” is considered to be unclear and ambiguous since according to the disclosure of instant application (SPEC [0015]), the entire inventive subject matter as a whole is fully directed to a security controls on a virtual meeting instead of a physical meeting, as recited in claim 17, and therefore it is considered to be unclear in its meaning and its content – As such Examiner respectffuly notes the precise metes and bound of the claim, as alleged, cannot be determined.  See § MPEP 2173.05(b).  Any other claims not addressed are rejected by virtue of their dependency should also be corrected.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5, 6, 10, 11, 13, 15 and 17 – 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Allen et al. (U.S. Patent 10,904,171). 

As per claim 1, Allen teaches one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:
detecting a request to initiate a communication session corresponding to a first application being executed by an operating system (Allen: Col. 1 Line 52 – 53, Col. 5 Line 14 – 23 and Col. 6 Line 7 – 15 / Line 54 – 58: identifying a request of initiating a specialized communication session associated with an IM messaging application or a web (video) conferencing application w.r.t. a virtual meeting (remote collaboration) (Col. 6 Line 10 – 13) from a client device (such as a laptop computer / a mobile computing device) executing an operating system such as AndroidTM, Microsoft Window and etc. – this is consistent with the disclosure of the instant specification (SPEC [0015]: security controls on a virtual meeting); 
responsive to detecting the request, invoking a command of an application programming interface (API) of the operating system that secures the operating system (Allen: see above & Figure 6 / E-602 & Col. 1 Line 58 – 62, Col. 11 Line 40 – 48, Col. 9 Line 1 – 14 and Col. 2 Line 2 – 8: utilizing an API of the operating system to monitor and determine whether to perform required security actions for preventing data leakage during the IM messaging communication session to analyze the virtual meeting) – 
Examiner notes an additional evidence, enclosed in the record of PTO-892, can be used, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, U.S. Patent 8,181,033 from McAfee, Inc. (Paul: Abstract & Col. 6 Line 29 – 37, Col. 5 Line 35 – 42, Col. 3 Line 55 – 63 and Col. 4 Line 14 – 35: hooking opearating system API to monitor and determine whether a particular type of operation is associated with data leakage) by performing one or more of: 
terminating a first process being executed by the operating system that is not permitted during the communication session (Allen: see above & Figure 6 / E-602 & Col. 1 Line 58 – 62, Col. 11 Line 40 – 48, Col. 9 Line 1 – 14 and Col. 2 Line 2 – 8: terminating (not allowed) a particular window portion of a display area (as a first process) for preventing data leakage during the ongoing communication session); 
restricting initiation of a second process that is not permitted during the communication session (Allen: see above & Col. 11 Line 40 – 48: (e.g.) minimized the display process); 
terminating a second application being executed by the operating system that is not permitted to execute during the communication session (one or more of, as recited); 
restricting initiation of a third application that is not permitted during the communication session (one or more of, as recited); and 
subsequent to invoking the command to secure the operating system (see above): 
initiating or allowing the initiating of the communication session corresponding to the first application (Allen: see above & Col. 11 Line 46 – 48 and Col. 9 Line 4 – 7: after the security actions, allowing the initiating (e.g. resuming from pausing) of the communication session to render a display process as a part of the IM communication sessions).  

As per claim 10, Allen teaches one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:
detecting an ongoing communication session corresponding to a first application executed by an operating system (Allen: Figure 6 / E-602 & Col. 1 Line 52 – 62, Col. 9 Line 1 – 14, Col. 2 Line 2 – 8 and Col. 11 Line 40 – 48, Col. 5 Line 14 – 23 and Col. 6 Line 7 – 15 / Line 54 – 58: detecting an ongoing communication session corresponding to a particular portion of display of a computing device associated with an IM messaging / web (video) conferencing application (as a part of 1st application) w.r.t. a virtual meeting (remote collaboration) (Col. 6 Line 10 – 13) from a client device (such as a laptop computer / a mobile computing device) executing an operating system such as AndroidTM, Microsoft Window and etc. – this is consistent with the disclosure of the instant specification (SPEC [0015]: security controls on a virtual meeting);
responsive to detecting the ongoing communication session (see above):
identifying at least one restricted operation that is not permitted to be executed during the ongoing communication session (Allen: see above & Figure 6 / E-602 & Col. 1 Line 58 – 62, Col. 11 Line 40 – 48, Col. 9 Line 1 – 14 and Col. 2 Line 2 – 8: preventing (not permitted) a restricted operation (e.g. accessing / entering a particular portion of display area) during the detected ongoing communication session) – i.e. preventing data leakage during the ongoing communication session); 
monitoring a set of operations being performed by the operating system, during the ongoing communication session corresponding to the first application, to determine whether any of the set of operations comprise the at least one restricted operation (Allen: see above & Figure 6 / E-602 & Col. 1 Line 58 – 62, Col. 11 Line 40 – 48, Col. 9 Line 1 – 14 and Col. 2 Line 2 – 8: utilizing an API of the operating system to monitor and determine whether to perform required security actions for preventing data leakage during the IM messaging communication session to analyze the virtual meeting) – 
Examiner notes an additional evidence, enclosed in the record of PTO-892, can be used, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, U.S. Patent 8,181,033 from McAfee, Inc. (Paul: Abstract & Col. 6 Line 29 – 37, Col. 5 Line 35 – 42, Col. 3 Line 55 – 63 and Col. 4 Line 14 – 35: hooking opearating system API to monitor and determine whether a particular type of operation is associated with data leakage); 
responsive to determining that the set of operations being performing by the operating system comprise the at least one restricted operation (see above), executing at least one of: 
transmitting a notification corresponding to the execution of the at least one restricted operation during the ongoing communication session corresponding to the first application (Allen: see above & Col. 11 Line 21 – 23: alerting the user with a visual cue),
terminating the ongoing communication session (one or more of, as recited); 
pausing the ongoing communication session (Allen: see above & Col. 11 Line 46 – 48 and Col. 9 Line 4 – 7: after the security actions, allowing the initiating (e.g. resuming from pausing) of the communication session to render a display process as a part of the IM communication sessions).  

As per claim 17, Allen teaches one or more non-transitory computer-readable media storing instructions, which when executed by one or more hardware processors, cause performance of operations comprising:
detecting a request to initiate a communication session corresponding to a first application being executed by an operating system (Allen: Col. 1 Line 52 – 53, Col. 5 Line 14 – 23 and Col. 6 Line 7 – 15 / Line 54 – 58: identifying a request of initiating a specialized communication session associated with an IM messaging application or a web (video) conferencing application w.r.t. a virtual meeting (remote collaboration) (Col. 6 Line 10 – 13) from a client device (such as a laptop computer / a mobile computing device) executing an operating system such as AndroidTM, Microsoft Window and etc. – this is consistent with the disclosure of the instant specification (SPEC [0015]: security controls on a virtual meeting); 
responsive to detecting the request, invoking a command of an application programming interface (API) of the operating system to analyze a physical meeting environment (Allen: see above, Figure 6 / E-602 & Col. 1 Line 58 – 62, Col. 9 Line 1 – 7 and Col. 11 Line 40 – 48: utilizing an API of the operating system to monitor and determine whether to perform required security actions for preventing data leakage during the IM messaging communication session to analyze the virtual meeting) – 
Examiner notes an additional evidence, enclosed in the record of PTO-892, can be used, as a reinforcement of a supplemental reference, to further support the rationale of rejection for the clarity purpose – for example, U.S. Patent 8,181,033 from McAfee, Inc. (Paul: Abstract & Col. 6 Line 29 – 37, Col. 5 Line 35 – 42, Col. 3 Line 55 – 63 and Col. 4 Line 14 – 35: hooking opearating system API to monitor and determine whether a particular type of operation is associated with data leakage) for a presence of one or more of: Attorney Docket No. R00612NP
a recording device (Allen: see above: a memory device that records the IM messaging is construed as one type of recording devices); and 
a concealed surveillance device (one or more of, as recited); 
a physical opening that provides access to the physical meeting environment (Allen: see above & Col. 11 Line 46 – 48 and Col. 9 Line 4 – 7: after the security actions, allowing the initiating (e.g. resuming from pausing) of the communication session to render a display process as a part of the IM communication sessions – i.e. a physical opening that provides access to the virtual meeting (see above)).  

As per claim 5, Allen teaches identifying one of the first process, the second process, the second application or the third application based on an association with a level of security associated with the communication session (Allen: see above & Figure 6 & Col. 2 Line 2 – 14, Col. 9 Line 4 – 14 / Line 60 – 67 and Col. 10 Line 1 – 21: identifying a plurality of different processes / applications corresponding to a variety of particular users / during particular times w.r.t. particular portions of the display windows for preventing data leakage).  

As per claim 6 and 15, Allen teaches causing one or more media input devices to remain active during the communication session (Allen: see above & Col. 6 Line 7 – 14: Allen: Col. 1 Line 52 – 53, Col. 5 Line 14 – 23 and Col. 6 Line 7 – 15 / Line 54 – 58: the specialized communication session that remains active during the remote collaboration includes a web (video) conferencing application (e.g. one type of media input devices as a camera device) associated with a virtual meeting from a client device).  

As per claim 11, Allen teaches wherein terminating the ongoing communication session, pausing the ongoing communication session, and transmitting the notification are executed by invoking a command of the application programming interface (API) of the operating system (Allen: see above 7 Col. 11 Line 22 – 48).  

As per claim 13, Allen teaches executing a computing application on a communication device associated with the communication session other than a computing application associated with the communication session; and executing a computing process on the communication device associated with the communication session other than a computing process associated with the communication session (Allen: see above & Col. 11 Line 46 – 48: an alternative restriction operation can be implemented by minimizing the portion of display window for preventing the data leakage such that all of display windows can be rendered (resumed) and the communication session can be permitted / initiated again).  

As per claim(s) 18 – 19 & 21, the claims contain(s) similar limitations to claim(s) 17 and thus is/are rejected with the same rationale.

As per claim 20, Allen teaches detecting an absence of one or more of the concealed surveillance device, the recording device, and the physical opening; and responsive to the detecting operation, permitting initiation of the communication session (Allen: see above & Col. 11 Line 46 – 48: after detecting that the portion of display window has been closed (i.e. the absence of the recording (memory) device), the communication session can be permitted / initiated again such that all of display windows can be rendered (resumed)).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C.103 as being unpatentable over Allen et al. (U.S. Patent 10,904,171), in view of Dhanabalan et al. (U.S. Patent 11,012,429).  


As per claim 2, Dhanabalan (& Allen) teaches initiating the communication session is associated with a level of security that meets a threshold level of security (Dhanabalan: Col. 24 Line 41 – 52: establishing a secure commuication session for a client device is based on the parameters of security policy meeting a predetermined threshold level such as encryption algorithm and its complexity).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of initiating the communication session is associated with a level of security that meets a threshold level of security because Dhanabalan teaches to alternatively, effectively and securely establish a secure commuication session for a client device is based on the parameters of security policy meeting a predetermined threshold level such as encryption algorithm and its complexity (see above) within the Allen’s system of initiating a specialized communication session associated with an IM messaging application or a web (video) conferencing application w.r.t. a virtual meeting (remote collaboration) from a client device (see above). 

Claims 7 & 16 are rejected under 35 U.S.C.103 as being unpatentable over Allen et al. (U.S. Patent 10,904,171), in view of Mabey et al. (U.S. Patent 10,395,025).  

As per claim 7 & 16, Mabey (& Allen) teaches detecting deactivation or inactivity of one or more of the media input devices and responsive to the detecting operation, invoking a command of the application programming interface (API) of the operating system that terminates the first application (Mabey: Col. 25 Line 14 – 21: initiating an automatic disconnection of a communication session due to inactivity on an interactive media device after a specific period of time).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of terminating a first application of a communication session due to inactivity of one or more of the media input devices because Mabey teaches to alternatively, effectively and securely initiate an automatic disconnection of a communication session due to inactivity on an interactive media device after a specific period of time (see above) within the Allen’s system of initiating a specialized communication session associated with a web (video) conferencing application w.r.t. a virtual meeting (remote collaboration) from a client device (see above). 

Claims 8 & 12 are rejected under 35 U.S.C.103 as being unpatentable over Allen et al. (U.S. Patent 10,904,171), in view of Diep et al. (U.S. Patent 2017/0208296).  

As per claim 8, Diep (& Allen) teaches detecting communication with a media capture device for use with the communication session; determining that the media capture device is an authorized media capture device permitted for secure use with the communication session; and  Attorney Docket No. R00612NP subsequent to determining that the media capture device is permitted for secure use, initiating or allowing the initiating of the communication session corresponding to the first application (Diep: Figure 3B & Para [0066]: permitting (allowing) the communication session with a client device based on the determination whether the type of media capture devices (e.g. camera device) is on a list of authorized media devices).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of initiating or allowing the initiating of the communication session corresponding to a first application based on determining whether the media capture device is an authorized media capture device permitted or not  because Diep teaches to alternatively, effectively and securely permit (allow) the communication session with a client device based on the determination whether the type of  media capture devices (e.g. camera device) is on a list of authorized media devices (see above) within the Allen’s system of initiating a specialized communication session associated with a web (video) conferencing application w.r.t. a virtual meeting (remote collaboration) from a client device (see above). 

As per claim 12, Diep (& Allen) teaches identifying, via a video stream associated with the ongoing communication session, one or more of a mobile computing device in an image frame of the video stream and an image of a camera lens of a mobile communication device in the image frame of the video stream (Allen: see above) || (Diep: Figure 3B & Para [0066]: permitting (allowing) the communication session with a client device based on the determination whether the type of media capture devices (e.g. camera device) is on a list of authorized media devices, wherein the lens of a camera device is obviously construed as a basic attribute of the camera type).  See the same rationale of combination applied herein as above in rejecting the claim 8.

Claim 9 is rejected under 35 U.S.C.103 as being unpatentable over Allen et al. (U.S. Patent 10,904,171), in view of Prasad et al. (U.S. Patent 7,675,933).  

As per claim 9, Prasad (& Allen) teaches prior to initiating or allowing the initiating of the communication session corresponding to the first application, determining that a security state of the operating system comprises a current version of the operation system (Prasad: Col 12 Line 38 – 39: the initiation or termination of communicating a device process thread is determined based on the version of the operation system of the target device) || (Allen: see above: monitoring and commanding by an API of the operating system to determine whether to perform required security actions for preventing data leakage during the communication session to analyze the virtual meeting).  
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to propose the modification of initiating or allowing the initiating of the communication session corresponding to the first application, determining that a security state of the operating system comprises a current version of the operation system  because Prasad teaches to alternatively, effectively and securely determine the initiation or termination of communicating a device process thread is determined based on the version of the operation system of the target device (see above) within the Allen’s system of monitoring and commanding by an API of the operating system to determine whether to perform required security actions for preventing data leakage during the communication session to analyze the virtual meeting (see above). 

Allowable Subject Matter

Claims 3 – 4, 14  & 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788. The examiner can normally be reached Monday - Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




---------------------------------------------------
                  /Longbit Chai/
           Longbit Chai E.E. Ph.D.
    Primary Examiner, Art Unit 2431
                   No. #2367 – 2022
---------------------------------------------------